DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, there is no antecedent basis for “the first material” or “the second material” (lines 8-9).
With respect to claim 8, there is no antecedent basis for “the first material” or “the second material” (lines 8-9).
With further respect to claims 1 and 8, the claims later recite “a first material (M1)” and “a second material (M2)”. It is unclear if this is meant 
With respect to claim 3, this claim recites “a longitudinal axis (A2)”. This appears to refer to “a first direction (axis A2)”, which has been previously recited in claim 1. It is unclear if these are meant to be different terms.
With respect to claim 12, this claim recites “an axis (A2)”. It is unclear if this intended to correspond to “a first direction (x-direction)” as recited in claim 8. Figures 2 and 12 appear to indicate that Axis A2 corresponds to the x-direction. However, claim 12 indicates that “each row of the plurality thereof is parallel with an axis (A2) that is aligned with a second direction”.
Claims 2, 4-7, 9, 10, and 13-15 are rejected for reasons of dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8, 10-12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klesel et al. (US 2007/0148760 A1, cited by Applicant).
With respect to claims 1 and 8, Klesel discloses: an apparatus comprising a spectral filter (transmission structure, 160), the spectral filter comprising: a pair of Bragg mirrors (172 and 174), each Bragg mirror comprising at least one high-refractive-index (HRI) layer and at least one low-refractive-index (LRI) layer (“layers of non-metallic layers […] thin large differences in refractive indices”, par. [0109]. Thus, within the alternating layers, one material has a higher refractive index than the other); a central layer (170) disposed between the Bragg mirrors to define an optically resonant cavity (cavity, par. [0109]) for the spectral filter, wherein the central layer has a first thickness (shown in Fig. 4) that changes linearly along a first direction (170 changes in thickness along y-axis, Fig. 4; par. [0102]), and wherein the central layer comprises a material selected from the group consisting of the first material, the second material, a third material that is a gas-responsive material, and air (SiO2, TiO2, or Ta2O5; par. [0109]); wherein the spectral filter is configured to (1) receive a first light signal (input light) having a first spectral range that includes a plurality of wavelength signals (broadband input light, par. [0074]) and (2) provide a second light signal (output light, par. [0074]) in which the plurality of wavelength signals is spatially dispersed along the first direction (will transmit different wavelengths as a function of position along the y-axis, par. [0108]); wherein each HRI layer comprises a first material (M1) having a first refractive index; and wherein each LRI layer comprises a second material (M2) having a second refractive index that is lower than the first refractive index ((“layers of non-metallic layers […] thin alternating layers with low large differences in refractive indices”, par. [0109]; the layers include SiO2, TiO2, or Ta2O5; par. [0109]).
Klesel does not specify that the second material is characterized by no more than ten absorption peaks within the first spectral range. However, it would have been obvious to one having ordinary skill in the art to select a material having the claimed specifications, such that light which is in the desired detection range is not absorbed (and thus lost for detection). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claim 2, Klesel discloses: a source (22, Fig. 1) for providing the first light signal; a detector array (photosensing components, 50) comprising a plurality of detector elements, each detector element of the plurality thereof being operative for detecting a different wavelength signal of the plurality thereof (par. [0087]); wherein the source, spectral filter, and detector array collectively define an optical path (shown in Fig. 1) that is configured to pass through a sample (as part of “stimulus”, par. [0070]), and wherein the source, spectral filter, and detector array are arranged such that the detector array receives the plurality of wavelength signals after they have passed through the sample (50 occurs downstream of “stimulus”, Fig. 1).

With respect to claim 6, Klesel discloses an arrangement wherein each layer has a thickness that increases linearly along a first direction (par. [0112], Fig. 6).
With respect to claim 11, Klesel discloses: locating the spectral filter and a sample (as part of “stimulus”, Fig. 1) in an optical path (OP) that extends from a source (22, Fig. 1) to a detector array (photosensing components, 50), the source being configured to provide the first light signal (par. [0070]) and the detector array being operative for receiving the plurality of wavelength signals (par. [0086]); receiving the second light signal at the detector array (par. [0087]); providing a plurality of output signals (peak energy values, par. [0087]), each output signal being indicative of the absorption by the sample of a different wavelength signal of the plurality thereof (par. [0088-0089]); and providing a first estimate of the chemical makeup of the sample based on the plurality of output signals (provide output light indicating analyte information, whether caused by the analyte’s presence, absence, quantity, concentration, or other characteristic; par. [0070]).

With respect to claim 12, Klesel discloses: providing the detector array such that it includes a two-dimensional array of detector elements (Fig. 3) that has a plurality of rows (horizontal line of elements, 102/104) and a plurality of columns (vertical line of elements, 106), wherein each row of the plurality thereof is parallel with an axis (y-axis, Fig 4) that is aligned with a second direction; and arranging the spectral filter and the detector array such that the first direction and second direction form an angle that is greater than zero degrees and less than 90 degrees (170 forms an acute angle between 172 and 174).
With respect to claim 15, Klesel discloses formation of the structures of the device using spin coating techniques (par. [0061]).
Allowable Subject Matter
Claims 4, 5, 7, 9, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome any other rejections as set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 4, 5, 13, and 14, Klesel does not specify the use of a polymer or polymer foam, as claimed (see Klesel, par. [0109]).
With respect to claim 7, Klesel does not specify the claimed gas-responsive material in the central layer.
With respect to claim 9, Klesel does not appear to disclose or reasonably suggest the claimed method steps of forming the central layer on the Bragg mirror.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	7 December 2021